Case 2:18-bk-19004-VZ      Doc 96 Filed 02/15/19 Entered 02/15/19 18:21:46        Desc
                            Main Document     Page 1 of 6


 1 M. Jonathan Hayes (Bar No. 90388)
   Matthew D. Resnik (Bar No. 182562)
 2 Roksana D. Moradi-Brovia (Bar No. 266572)
   RESNIK HAYES MORADI LLP
 3 17609 Ventura Blvd., Suite 314
   Encino, CA 91316
 4 Telephone: (818) 285-0100
   Facsimile: (818) 855-7013
 5 jhayes@rhmfirm.com
 6
   Attorneys for Debtor
 7 Jong Uk Byun
 8
                           UNITED STATES BANKRUPTCY COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                      LOS ANGELES DIVISION
11
     In re                                      )    Case No. 2:18-bk-19004-VZ
12                                              )
                                                )    Chapter 11
13                JONG UK BYUN,                 )
                                                )    STIPULATION TO CONTINUE
14                                              )    DEADLINE TO OBJECT TO CLAIMS
                                        Debtor. )
15                                              )
                                                )
16                                              )
                                                )
17                                              )
                                                )
18                                              )
                                                )
19
20
21           TO THE HONORABLE VINCENT ZURZOLO, UNITED STATES

22 BANKRUPTCY JUDGE; SECURED CREDITORS PACKO INVESTMENT, BAE
23 FAMILY TRUST, SOO YEONG KIM, MOHAMED SANFAZ, TONI KO AND
24 COUNSEL OF RECORD:
25           Jong Uk Byun, Debtor and Debtor-in-Possession herein (the “Debtor”), Packo

26 Investment, Bae Family Trust, Soo Yeong Kim, Mohamed Sanfaz, and Toni Ko, (the
27 “Secured Creditors” and collectively the “Parties”) by and through their respective
28 counsel, hereby stipulate and agree as follows:
Case 2:18-bk-19004-VZ      Doc 96 Filed 02/15/19 Entered 02/15/19 18:21:46              Desc
                            Main Document     Page 2 of 6


 1                                            RECITALS
 2         A.      Debtor commenced his bankruptcy case by filing a voluntary chapter 11 on
 3 August 3, 2018.
 4         B.      The Court set March 29, 2019 as the last day for a hearing on Objections to
 5 Claims.
 6         C.      The Debtor anticipates objecting to the Claims of Secured Parties.
 7         D.      Movants and the Debtor, including their counsel, met on February 14, 2019
 8 to attempt to reach a consensus on how to move forward with the case and more
 9 particularly the amounts owed by the Debtor to the Secured Parties.
10         E.      The Debtor has advised the Parties that the Chapter 11 Plan will be a "pot
11 plan." It is also very likely to be a 100% Plan, that is to pay all creditors in full.
12         F.      The Parties have agreed that in the upcoming weeks their time is better spent
13 trying to reach a consensual Plan of Reorganization than engaging in litigation over the
14 amounts of the respective claims.
15
16                                         STIPULATION
17         1.      The Parties jointly request that the Court continue the deadline for the Debtor
18 to file Objections to the claims of the Parties herein (and not any other creditors) for
19 approximately 30 days to May 2, 2019.
20
     Dated: February 15, 2019                             RESNIK HAYES MORADI LLP
21
22                                                  By:       /s/ M. Jonathan Hayes
                                                                   M. Jonathan Hayes
23                                                                 Matthew D. Resnik
                                                                   Attorneys for Debtor
24                                                                    Jong Uk Byun
25
26
27
28
Case 2:18-bk-19004-VZ    Doc 96 Filed 02/15/19 Entered 02/15/19 18:21:46   Desc
                          Main Document     Page 3 of 6

     Dated: February 15, 2019
 1
 2                                          By:         SEE NEXT PAGE
                                                          David Meadows
 3                                                       Attorney for Movants
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:18-bk-19004-VZ   Doc 96 Filed 02/15/19 Entered 02/15/19 18:21:46   Desc
                         Main Document     Page 4 of 6
Case 2:18-bk-19004-VZ     Doc 96 Filed 02/15/19 Entered 02/15/19 18:21:46          Desc
                           Main Document     Page 5 of 6

                            PROOF OF SERVICE OF DOCUMENT
 1
   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding.
 2 My business address is: 17609 Ventura Blvd., Suite 314, Encino, CA 91316.
 3 A true and correct copy of the foregoing document entitled STIPULATION TO
   CONTINUE DEADLINE TO OBJECT TO CLAIMS will be served or was served (a)
 4 on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
   the manner indicated below:
 5
   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
 6 (“NEF”) – Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s)
   (“LBR”), the foregoing document will be served by the court via NEF and hyperlink to the
 7 document. On 2/15/2019 I checked the CM/ECF docket for this bankruptcy case or
   adversary proceeding and determined that the following person(s) are on the Electronic
 8 Mail Notice List to receive NEF transmission at the email address(es) indicated below:
 9     •   Theron S Covey tcovey@rasflaw.com, CAECF@tblaw.com
       •   Hal D Goldflam hgoldflam@frandzel.com, bwilson@frandzel.com
10     •   M. Jonathan Hayes jhayes@rhmfirm.com,
            roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@r
11          hmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.co
            m;russ@rhmfirm.com;rebeca@rhmfirm.com
12     •   David W. Meadows david@davidwmeadowslaw.com
       •   Katrina M Miller kmiller@pskfirm.com
13     •   Kelly L Morrison kelly.l.morrison@usdoj.gov
       •   Daniel E Park dpark@parksylvalaw.com
14     •   Darren L Patrick dpatrick@omm.com
       •   Steven G. Polard spolard@ch-law.com, cborrayo@ch-law.com
15     •   Valerie Smith claims@recoverycorp.com
       •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
16
    II. SERVED BY U.S. MAIL: On 2/15/2019 I served the following person(s) and/or
17 entity(ies) at the last known address(es) in this bankruptcy case or adversary proceeding by
   placing a true and correct copy thereof in a sealed envelope in the United States Mail, first
18 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
   declaration that mailing to the judge will be completed no later than 24 hours after the
19 document is filed.
20 Hon. Vincent P. Zurzolo
   U.S. Bankruptcy Court
21 Central District – LA Branch
   255 E. Temple Street, Suite 1360
22 Los Angeles, CA 90012
23 Jong Uk Byun
   8201 Santa Fe Ave.
24 Huntington Park, CA 90255
25 III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
   TRANSMISSION OR EMAIL (indicate method for each person or entity served):
26 Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 2/15/2019 I served the following
   person(s) and/or entity(ies) by personal delivery, overnight mail service, or (for those who
27 consented in writing to such service method), by facsimile transmission and/or email as
   follows. Listing the judge here constitutes a declaration that personal delivery on the judge
28 will be completed no later than 24 hours after the document is filed.
Case 2:18-bk-19004-VZ     Doc 96 Filed 02/15/19 Entered 02/15/19 18:21:46         Desc
                           Main Document     Page 6 of 6


 1 I declare under penalty of perjury under the laws of the United States of America that the
   foregoing is true and correct.
 2
    2/15/2019                     Ja’Nita Fisher             /s/ Ja’Nita Fisher
 3 Date                           Type Name                  Signature
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
